Citation Nr: 0726675	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-22 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to a higher initial disability evaluation for 
bilateral sensorineural hearing loss, currently rated 40 
percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from July 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for bilateral sensorineural hearing loss and 
assigned a 20 percent disability rating, effective August 23, 
2001.  The RO subsequently assigned a 40 percent disability 
rating, effective February 5, 2007, in a March 2007 rating 
decision.

A hearing before the undersigned sitting at the RO was held 
in February 2006.  A transcript of that hearing is of record.  
In June 2006, the Board remanded the case to the RO for 
additional development.  In June 2007, the veteran filed a 
motion to advance the case on the Board's docket.  The motion 
was granted in July 2007.

Statements by the representative in May and June 2007 could 
be construed as a claim of service connection for tinnitus.  
This matter is referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was manifested by no 
more than level VII hearing for the left ear and level III 
for the right ear for the period August 23, 2001 to February 
4, 2007.

2.  The veteran's bilateral hearing loss has been manifested 
by no more than level VII hearing in each ear from February 
5, 2007.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 20 percent, effective August 23, 2001 to February 
4, 2007, for bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2006); 38 C.F.R. §§ 4.1, 4.85, 4.86 and 
Part 4, Diagnostic Code 6100 (2006).  

2.  The criteria for an initial disability evaluation in 
excess of 40 percent, effective February 5, 2007, for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.85, 4.86 and Part 4, Diagnostic 
Code 6100.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated December 2001, April, 
2005, July 2006, and December 2006.  The originating agency 
essentially asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains a DD-214, Surgeon General's Office records, VA 
examination reports, VA treatment records, a transcript of 
the February 2006 Board hearing, and statements from the 
veteran.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying the veteran's claim 
for an increased rating, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).





Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

In the April 2003 rating decision that is the subject of this 
appeal, the RO granted service-connection for bilateral 
hearing loss and assigned a 20 percent evaluation under 
Diagnostic Code 6100, effective August 23, 2001.  
Subsequently, the RO assigned a 40 percent rating, effective 
February 5, 2007, in a March 2007 rating decision.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII. Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.  See 38 C.F.R. § 4.85.  The assignment 
of a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric valuations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Furthermore, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a). When the pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. That 
numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately. 38 C.F.R. § 
4.86(b).

A VA audiogram performed in August 2001 reflected bilateral 
sensorineural hearing loss.  The findings from this test were 
not certified by an audiologist and were not sufficient for 
rating the disability.  See 38 C.F.R. § 4.85 (2006).  The 
veteran underwent a VA audio examination in February 2003.  
On audiometric testing, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
60
90
LEFT
20
30
70
70
105

The average pure tone threshold for the right ear was 58.75, 
and the average pure tone threshold for the left ear was 
68.75.  Speech discrimination was 84 percent in the right ear 
and 72 percent in the left ear. 

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 84 and 90, the resulting 
numeric designation for the right ear is III.  By 
intersecting the column in Table VI for average pure tone 
decibel loss falling between 66 and 73 with the line for 
percent of discrimination from 68 and 74, the resulting 
numeric designation for the left ear is VI.  Since the left 
ear exhibited an exceptional pattern, Table VI or VIa may be 
used, but in this case, Table VI results in the higher 
numeral.  The numeric designation for the left ear is then 
increased from VI to VII because of the provisions for 
exceptional patterns of hearing loss under 38 C.F.R. 
§ 4.86(b).

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of III for the right ear and VII 
for the left ear, the point of intersection on Table VII 
requires assignment of a 20 percent rating under DC 6100.  
See 38 C.F.R. § 4.85(h).

Upon review, the above findings show that an evaluation in 
excess of 20 percent from August 23, 2001 to February 4, 2007 
is not warranted.  38 C.F.R. § 4.85 Table VII.

The veteran underwent a second VA audio examination in 
February 2007.  On audiometric testing, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
55
60
85
LEFT
20
40
70
70
100

The average pure tone threshold for the right ear was 59, and 
the average pure tone threshold for the left ear was 70.  
Speech discrimination was 58 percent in the right ear and 64 
percent in the left ear. 

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 52 and 58, the resulting 
numeric designation for the right ear is VII.  By 
intersecting the column in Table VI for average pure tone 
decibel loss falling between 66 and 73 with the line for 
percent of discrimination from 60 and 66, the resulting 
numeric designation for the left ear is VII.  

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of VII for the right and left 
ears, the point of intersection on Table VII requires 
assignment of a 40 percent rating under DC 6100.  See 38 
C.F.R. § 4.85(h).  Based upon the February 2007 audiometric 
results, the veteran did not exhibit an exceptional pattern 
of 
hearing impairment, and the provisions of 38 C.F.R. § 4.86 
are not for application.  

The Board finds that staged ratings were put in place in 
keeping with Fenderson, supra.  Prior to February 5, 2007, no 
greater than a 20 percent rating is warranted, and 
thereafter, no greater than a 40 percent rating is warranted.  

Extraschedular ratings are available to accord justice, where 
mechanical application of the schedular evaluation is 
inadequate.  38 C.F.R. § 3.321(b)(1); Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  An exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization may provide a basis for an extraschedular 
rating.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  In this case, there is no evidence of 
record indicating that the veteran's bilateral hearing loss 
markedly interferes with employment or results in 
hospitalization, and no evidence of an exceptional or unusual 
disability picture that renders application of the standard 
rating schedule impractical.  See 38 C.F.R. § 4.10 (2006).  
Therefore, an extraschedular evaluation is not warranted in 
this case.

After consideration of all the evidence, the Board finds that 
the veteran's bilateral hearing loss does not warrant an 
increased evaluation when applying the rating schedule to the 
audiometric results.  As the preponderance of the evidence 
weighs against the grant of an increased rating for bilateral 
hearing loss, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
see 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).






ORDER


A higher initial disability evaluation for bilateral 
sensorineural hearing loss is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


